Name: Commission Regulation (EEC) No 965/83 of 22 April 1983 re-establishing intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/ 16 Official Journal of the European Communities 23 . 4 . 83 COMMISSION REGULATION (EEC) No 965/83 of 22 April 1983 re-establishing intervention buying in of beef in France buying in for this quality must recommence in accordance with Article 3 (2) of Regulation (EEC) No 1197/82, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 1197/82 of 18 May 1982 fixing the guide price and the intervention price for adult bovine animals for the 1982/83 marketing year (2), and in particular Article 3 (2) thereof, Whereas the market prices for 'Jeunes bovins O' in France had returned to a level below the maximum buying-in price for this quality ; whereas intervention HAS ADOPTED THIS REGULATION : Article 1 Buying in by the French intervention agency shall recommence on 25 April 1983 for the following quality France : 'Jeunes bovins O'. Article 2 This Regulation shall enter into force on 25 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 26 . 6 . 1968 , p . 24. (2 OJ No L 140 , 20 . 5 . 1982 , p . 26 .